Sylvester, J.
The petitioner has brought this proceeding presumably under section 475 of the Judiciary Law for an order fixing the fee of her former attorney, Samuel Okin. In 1944, she procured a judgment against the State in the sum of $1,696.94 which directed that the amount be deposited by the State Comptroller to the account of the award until the clearing of title to the appropriated property. The Attorney-General appearing on this application has stated that he has no opposition to the granting of the motion and the fixation of the lien of petitioner’s former attorney. It appears from the papers *1046that the former attorney had been disbarred from the practice of law in the year 1947. It appears, moreover, that recent efforts to locate him have been unavailing. Letters written to him by the petitioner on May 28, 1954, and again on June 2, 1954, have not reached him but have been returned, though they were sent to an address given her the year before by the said Okin. I am satisfied that diligent efforts have been made to reach him in order to serve the papers in the instant application. The said Okin had represented the petitioner and her husband in a number of legal matters for which he was paid a blanket fee both for services performed and to be performed. This payment took the form of an interest in property which was conveyed to him by petitioner’s late husband and his family. It is therefore understandable that said Okin has never sent the said petitioner any bill for services rendered in the above claim which was tried and disposed of nearly ten years ago. It is therefore concluded that said Okin has no valid lien upon the fund now on deposit by the State Comptroller and that an appropriate order may be entered to that effect which shall also include a provision for payment of the fund by the comptroller to the person or persons entitled thereto. Submit order.